IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                October 29, 2008
                               No. 08-50111
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

BYRON JOE WEST

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 1:03-CR-295-ALL


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Byron Joe West, federal prisoner # 39638-180, was convicted of possession
of a firearm by a convicted felon. He seeks a certificate of appealability (COA)
to appeal the district court’s orders transferring to this court his motion to
reopen direct appeal and his motion to reduce sentence under 18 U.S.C.
§ 3582(c)(2) as unauthorized successive 28 U.S.C. § 2255 motions.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-50111

      If necessary, we must examine the basis of our jurisdiction sua sponte.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The district court’s transfer
orders were nonappealable interlocutory orders. See Brinar v. Williamson, 245
F.3d 515, 516-18 (5th Cir. 2001). We are without jurisdiction to consider the
present appeal.    See id.   Accordingly, the appeal is dismissed for lack of
jurisdiction. West’s motions for a COA, for leave to proceed in forma pauperis
on appeal, and for appointment of counsel are denied.
      APPEAL DISMISSED; MOTIONS DENIED.




                                       2